          Case 2:20-cv-00339-WBS-AC Document 8 Filed 05/26/20 Page 1 of 1

 1
 2                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 3
 4
 5   ENSERION, LLC,                          Case No. 2:20-cv-00339-WBS-AC
 6
                   Plaintiff,
 7
 8   v.
                                             FIRST REQUEST FOR AN
 9   CONSENSUS ORTHOPEDICS,                  EXTENSION OF TIME
10   INC.,

11                 Defendant.
12
13
            GOOD CAUSE APPEARING, it is hereby ordered that the time Defendant
14
     Consensus Orthopedics Inc. has to answer or otherwise respond to Plaintiff Enserion
15
     LLC’s Complaint is extended to August 3, 2020.
16
17          Additionally, the previously scheduled status conference (Dkt. 6) is now

18   scheduled for September 14, 2020 at 1:30 p.m. A joint status report shall be filed no
19   later than August 31, 2020.
20
            SO ORDERED.
21
            Dated: May 22, 2020
22
23
24
25
26
27
28
                                                                        FIRST REQUEST FOR
     Case No. 2:20-cv-00339-WBS-AC           1.
                                                                        EXTENSION OF TIME
